             Case 8:20-cv-01974-SAG Document 8 Filed 11/10/20 Page 1 of 9



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

DEBORAH LAUFER,                                   *

          Plaintiff,                              *

     v.                                           *           Civil Action No. 8:20-cv-1974-PX

FT. MEADE HOSPITALITY, LLC,                       *

          Defendant.                       *
                                          ***
                                   MEMORANDUM OPINION



          Pending before the Court is Plaintiff Deborah Laufer’s Motion for Default Judgment

against Defendant Fort Meade Hospitality, LLC (“FMH” or Defendant). ECF No. 7. Laufer, a

physically disabled woman who lives in Florida, contends that FMH’s online reservation

services violate the Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12181 et seq. ECF

No. 1. Laufer seeks injunctive relief and attorneys’ fees. Because Laufer lacks standing to bring

the claim, this Court lacks jurisdiction over the case. The motion for default judgment is

therefore denied and the Complaint is dismissed without prejudice.

I.        The Complaint

          The Court assumes as true and most favorably to Laufer the facts averred in the

Complaint. Laufer qualifies as a person with a disability under the ADA. Laufer must use either

a cane or wheelchair to walk and relies on a series of structural accommodations in public spaces

to achieve access similar to that provided for non-disabled persons. ECF No. 1 ¶ 1. Laufer is

also a self-described “tester,” or a person who takes steps to monitor and ensure “whether places

of public accommodation and their websites are in compliance with the ADA.” Id. ¶ 2.

          The Defendant owns and operates a hotel, the Quality Inn & Suites, located in Laurel,
          Case 8:20-cv-01974-SAG Document 8 Filed 11/10/20 Page 2 of 9



Maryland. ECF No. 1 ¶ 3. The hotel qualifies as a place of public accommodation and is thus

subject to the public access requirements of the ADA which ensure that the hotel is accessible to

disabled individuals. Id. Pertinent to this suit, one of the ADA’s implementing regulations, 28

C.F.R. § 36.302(e)(1), requires that FMH “with respect to reservations made by any means,

including by telephone, in-person, or through a third party,” must:

                   (i) Modify its policies, practices, or procedures to ensure that individuals
                   with disabilities can make reservations for accessible guest rooms during
                   the same hours and in the same manner as individuals who do not need
                   accessible rooms;

                   (ii) Identify and describe accessible features in the hotels and guest rooms
                   offered through its reservations service in enough detail to reasonably
                   permit individuals with disabilities to assess independently whether a
                   given hotel or guest room meets his or her accessibility needs;

                   (iii) Ensure that accessible guest rooms are held for use by individuals
                   with disabilities until all other guest rooms of that type have been rented
                   and the accessible room requested is the only remaining room of that type;

                   (iv) Reserve, upon request, accessible guest rooms or specific types of
                   guest rooms and ensure that the guest rooms requested are blocked and
                   removed from all reservations systems; and

                   (v) Guarantee that the specific accessible guest room reserved through its
                   reservations service is held for the reserving customer, regardless of
                   whether a specific room is held in response to reservations made by
                   others.

       Defendant uses online booking services such as bookings.com, expedia.com, and

priceline.com to secure online reservations. ECF No. 1 ¶ 9. On several occasions, Laufer

“visited the websites for the purpose of reviewing and assessing the accessible features at the

Property and [to] ascertain whether they meet the requirements of 28 C.F.R. Section 36.302(e)

and her accessibility needs.” Id. ¶ 10 (emphasis added). Through reviewing the reservation

options for the Quality Inn & Suites online, Laufer learned that the Defendant does not offer


                                                 2
          Case 8:20-cv-01974-SAG Document 8 Filed 11/10/20 Page 3 of 9



online reservation information or options that comply with the ADA’s implementing regulations.

Laufer intends to revisit the websites in the future to learn whether the Defendant comes into

compliance with the regulations. That said, nothing in the Complaint makes plausible that

Laufer visited the websites to make an actual reservation, or because she intends to rent a room

or stay as a guest of the Quality Inn & Suites, now or in the future.

       Laufer alleges a wide array of dignitary harms arising from her having visited the online

reservation system and learning of the Defendant’s failure to comply with ADA regulations. She

avers, without specifics, that she is suffering “irreparable harm.” Id. ¶ 19. She further maintains

that she suffers from a “sense of isolation and segregation,” and that the violation deprives her

“full and equal enjoyment of the goods, services, facilities, privileges and/or accommodations

available to the general public.” Id. at ¶ 13. This is so, Laufer says, because when she

encounters the “discriminatory conditions at Defendant’s website, and knowing that it would be

a futile gesture to return to the websites unless she is willing to endure additional discrimination,

Plaintiff is deprived of the same advantages, privileges, goods, services and benefits readily

available to the general public.” Id.

       Laufer filed suit on July 3, 2020, and promptly served Defendant on July 22, 2020. ECF

Nos. 1, 3. Defendant did not answer or otherwise respond, and so the Clerk of this Court entered

default pursuant to Rule 55(a) of the Federal Rules of Civil Procedure. ECF No. 5. Laufer now

seeks default judgment under the Rule and urges the Court to grant injunctive relief and

attorneys’ fees. The Court has examined the Complaint, as it must, for legal sufficiency. For the

following reasons, Laufer has not plead facts which make plausible that she maintains standing

to pursue this claim. Thus, the Court must deny the motion for default judgment and dismiss the

Complaint for lack of subject matter jurisdiction.



                                                  3
          Case 8:20-cv-01974-SAG Document 8 Filed 11/10/20 Page 4 of 9



II.    Standard of Review

       Pursuant to Federal Rule of Civil Procedure 55(a), “[w]hen a party against whom a

judgment for affirmative relief is sought has failed to plead or otherwise defend, and that failure

is shown by affidavit or otherwise, the clerk must enter the party’s default.” Fed. R. Civ. P.

55(a). Thereafter, the court may enter default judgment at the plaintiff’s request and with notice

to the defaulting party. Fed. R. Civ. P. 55(b)(2). Plaintiff, however, is not automatically entitled

to default judgment simply because the defendant has not responded. Whether to enter default

judgment is left to the sound discretion of the court. See, e.g., Choice Hotels Int’l, Inc. v. Jai

Shree Navdurga, LLC, No. DKC-11-2893, 2012 WL 5995248, at *1 (D. Md. Nov. 29, 2012); see

also Choice Hotels Int’l, Inc. v. Austin Area Hospitality, Inc., No. TDC-15-0516, 2015 WL

6123523, at *1 (D. Md. Oct. 14, 2015).

       Although the United States Court of Appeals for the Fourth Circuit has announced a

“strong policy” in favor of deciding cases on their merits, United States v. Schaffer Equip. Co.,

11 F.3d 450, 453 (4th Cir. 1993), default judgment may be appropriate when a party is

unresponsive. S.E.C. v. Lawbaugh, 359 F. Supp. 2d 418, 421-22 (D. Md. 2005) (citing Jackson

v. Beech, 636 F.2d 831, 836 (D.C. Cir. 1980)); see Park Corp. v. Lexington Ins. Co., 812 F.2d

894, 896 (4th Cir. 1987) (upholding a default judgment award where the defendant lost its

summons and did not respond within the proper period); Disney Enter., Inc. v. Delane, 446 F.

Supp. 2d 402, 405-06 (D. Md. 2006) (finding appropriate the entry of default judgment where

the defendant had been properly served with the complaint and did not respond, despite repeated

attempts to contact him). In deciding whether default judgment is proper as to liability, the court

takes as true all well-pleaded facts in the complaint. Ryan v. Homecomings Fin. Network, 253

F.3d 778, 780 (4th Cir. 2001); see Fed. R. Civ. P. 8(b)(6) (“An allegation—other than one

relating to the amount of damages—is admitted if a responsive pleading is required and the
                                                  4
          Case 8:20-cv-01974-SAG Document 8 Filed 11/10/20 Page 5 of 9



allegation is not denied.”). The court applies the pleading standards announced in Ashcroft v.

Iqbal, 556 U.S. 662 (2009), and Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007), to default

judgments. See, e.g., Balt. Line Handling Co. v. Brophy, 771 F. Supp. 2d 531, 544 (D. Md.

2011); Russell v. Railey, No. DKC-08-2468, 2012 WL 1190972 at *2–3 (D. Md. Apr. 9, 2012);

U.S. v. Nazarian, No. DKC-10-2962, 2011 WL 5149832 at *2–3 (D. Md. Oct. 27, 2011);

Bogopa Serv. Corp. v. Shulga, No. 3:08cv365, 2009 WL 1628881, at *1–2 (W.D.N.C. June 10,

2009). A complaint that avers bare legal conclusions or “naked assertion[s] devoid of further

factual enhancement,” is insufficient to award default judgment. See, e.g., Balt. Line Handling

Co., 771 F. Supp. 2d at 544-45 (internal quotation marks omitted) (“The record lacks any

specific allegations of fact that ‘show’ why those conclusions are warranted.”).

III.   Analysis

       As a preliminary matter, the Court must determine whether Laufer has standing to

bring this case. See Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992). Article III of the

United States Constitution makes plain that federal courts are of limited jurisdiction, hearing

only live “cases” and “controversies.” Id. at 559; U.S. Const. art. III, § 2. A legal action meets

the case-or-controversy requirement where the “questions [are] presented in an adversary

context.” Massachusetts v. E.P.A., 549 U.S. 497, 516 (2007) (quoting Flast v. Cohen, 392 U.S.

83, 95 (1968)) (internal quotation marks omitted). Standing “must be supported in the same way

as any other matter on which the plaintiff bears the burden of proof, i.e., with the manner and

degree of evidence required at the successive stages of the litigation.” Overbey v. Mayor of

Baltimore, 930 F.3d 215, 227 (4th Cir. 2019) (citations omitted).

       Standing requires that the Complaint on its face reflect that Laufer (1) has “suffered an

injury in fact that is (a) concrete and particularized and (b) actual or imminent, not conjectural or



                                                  5
            Case 8:20-cv-01974-SAG Document 8 Filed 11/10/20 Page 6 of 9



hypothetical”; (2) that her injury is “fairly traceable to the challenged action of the defendant”;

and (3) that the injury is capable of redress “by a favorable decision.” Bishop v. Bartlett, 575

F.3d 419, 423 (4th Cir. 2009) (quotations omitted). Each is “separate criteria” which must be

satisfied before the Court may reach the merits of the case. Griffin v. Dep’t. of Labor Fed.

Credit Union, 912 F.3d 649, 653 (4th Cir. 2019). The Court may review whether Laufer has

standing sua sponte. See Dan River, Inc. v. Unitex Ltd., 624 F.2d 1216, 1223 (4th Cir.1980)

(“[W]hether raised or not, jurisdictional standing is an issue to be considered sua sponte by the

court.”).

        With regard to Laufer’s ADA claim arising from her efforts as a “tester” regarding ADA

compliance of online reservation services, this Court views the recent Fourth Circuit opinion in

Griffin v. Dep’t. of Labor Fed. Credit Union, as decisive. 912 F.3d at 652. There, a sight-

impaired plaintiff averred that the defendant federal credit union did not provide sufficient

accessibility features to its website to accommodate his disability. Id. The plaintiff described

several ways in which he was unable to use the credit union website, in violation of the ADA.

Id. However, the plaintiff had not averred any facts which made plausible that he would or could

ever become a member of the credit union itself or use its services. Id. As in this case, the

plaintiff sought injunctive relief and attorneys’ fees. Id. The credit union moved for dismissal

for lack of Article III standing which the district court granted. Id.

        The Fourth Circuit affirmed the district court decision, focusing on whether this “tester”

plaintiff, asserting barriers to website access, had made plausible a sufficiently concrete injury to

confer standing. Id. at 653. Deciding this question in the negative, the Court made clear that

assertions of either “dignitary” or “informational harms” based on alleged injuries similar to

those pleaded by Laufer, are not sufficiently concrete to render the claim a justiciable case or



                                                  6
          Case 8:20-cv-01974-SAG Document 8 Filed 11/10/20 Page 7 of 9



controversy. Id. at 654. The Court reasoned that dignitary or informational harms are sufficient

only when the plaintiff demonstrates such harms are comparably relevant to him. Id. Because

the plaintiff never pleaded any ability or intention to make use of the information that he sought

to obtain through access to the credit union’s online services, the claimed harms were not

sufficiently concrete to confer standing.

       For similar reasons, the Griffin court held that the plaintiff also failed to aver a

sufficiently particularized or imminent harm necessary for standing. “For an injury to be

particularized,” the Court emphasized, “it must affect the plaintiff in a way that is ‘individual.’”

Id. at 654 (quoting Lujan, 504 U.S at 560 n.1). The plaintiff’s failure to make plausible that he

would use the credit union services, accordingly, meant that he had not averred how any claimed

injury was “individual” or “particularized” to him. Id.

       The Complaint suffers from similar defects in failing to aver facts sufficient for Laufer to

establish standing. As in Griffin, Laufer complains that the reservation websites’ non-

compliance with the ADA does not allow her to access the information pertinent to making a

reservation for a room that accommodates her disability. But Laufer pleads nothing about her

intent or ability to access these very hotel services in person. She does not present any facts to

make plausible that she would or could stay at the hotel or even travel to Maryland. In fact, the

Complaint makes plausible the opposite – that her role as a “tester” who routinely monitors

online reservation websites for ADA compliance renders it more probable she will not stay at

any of the scores of hotels she is searching on the internet. Accordingly, as in Griffin, Laufer has

plead no facts which sets her claimed informational injuries apart from anyone who accesses the

online reservation services. In this critical respect, Laufer has failed to plead an injury

sufficiently concrete and particularized to confer standing. See, e.g., Laufer v. Mann Hosp. LLC,



                                                  7
           Case 8:20-cv-01974-SAG Document 8 Filed 11/10/20 Page 8 of 9



No. A-20-CV-620-JRN, 2020 WL 6018945, at *5 (W.D. Tx. Sept. 30, 2020); Rutherford v. JC

Resorts, LLC, No. 19-cv-665-BEN-NLS, 2020 WL 4227558, at *4-5 (S.D. Cal. July 23, 2020);

Hernandez v. Caesars License Co., LLC, Nos. 19-cv-6087 and 19-cv-6088, 2019 WL 6522740,

at *2 (D.N.J. Dec. 4, 2019); but see, Kennedy v. R.V. Corp., No. 2:19-cv-092, 2020 WL

6386394, at *2-3 (S.D. Ga. Oct. 30, 2020); Kennedy v. NILA Investment, LLC, No. 2:19-cv-90,

2020 WL 3578362, at *2-3 (S.D. Ga. July 1, 2020).

        Finally, as in Griffin, Laufer’s claimed injuries are hardly imminent because, as pleaded,

she has failed to make plausible that she would return to the website “other than . . . as a tester,

which alone is insufficient.” Griffin, 912 F.3d at 657. Laufer, in fact, expressly avers that any

future return would be only to monitor the Defendant’s compliance with ADA regulations. ECF

No. 1 ¶ 11. Cf. id. at 656 (“Griffin has not demonstrated that his intent to return to the Credit

Union’s website is plausible. Indeed, there are reasons to think it is objectively implausible: why

would an individual with no hope of ever making use of the Credit Union’s services want to visit

a website describing those services?”).

        In sum, because the Complaint facts, viewed most favorably to Laufer, fail to make

plausible that she has suffered an injury that it is sufficiently particularized, concrete and

imminent, this Court lacks jurisdiction to hear the claim. The motion for default judgment must

be denied and the Complaint dismissed for want of jurisdiction. The Court, however, dismisses

the Complaint without prejudice to give Laufer the opportunity to cure the defects, if possible.

That said, the Court notes that Laufer has filed scores of nearly identically drafted Complaints in

several jurisdictions. 1 Mere incantations of some amorphous intent to visit this particular hotel,


1
         See, e.g., Laufer v. Shri Sudha Devi LLC, 20-cv-1971-CCB (D. Md.); Laufer v. Columbia Lodging Inc., 20-
cv-1972-GLR (D. Md.); Laufer v. Bre/Esa P Portfolio, LLC, 20-cv-1973-SAG (D. Md.); Laufer v. Prestige
Hospitality Group, LLC, 20-cv-2119-CCB (D. Md.); Laufer v. Jessup QI, LLC, 20-cv-2135-JKB (D. Md); Laufer v.
Naranda Hotels, LLC, 20-cv-2136-CCB (D. Md.); Laufer v. Richbell Carrollton, LLC, 20-cv-2325-TDC (D. Md.);

                                                       8
           Case 8:20-cv-01974-SAG Document 8 Filed 11/10/20 Page 9 of 9



without more, will not save her claim.

        A separate order follows.


       11/10/20
_____________________                                               /S/
                                                  _______________________________________
      Date                                                    Paula Xinis
                                                              United States District Judge




Laufer v. HH Melrose Hotel Associates LP, 20-cv-1981-ABJ (D.D.C.); Laufer v. Alamac Inc., 20-cv-2206-TNM
(D.D.C); Laufer v. Hasmukh H Patel, 20-cv-314-TES (M.D. Ga.); Laufer v. Ish Properties LLC, 20-cv-326-MTT
(M.D. Ga.); Laufer v. Jay Sai Ganesh LLC, 20-cv-3317-MLB (N.D. Ga.); Laufer v. Five Star Hospitality LLC, 20-
cv-189-ELR (N.D. Ga.); Laufer v. Richmond Hill Hospitality Inc., 20-cv-147-RSB-CLR (S.D. Ga); Laufer v. MAA,
LLC, 20-cv-69-RSB-CLR (S.D. Ga.); Laufer v. 145 Dean Drive LLC, 20-cv-10325-SDW-LDW (D.N.J.); Laufer v.
Intercontinental Hotels Group, 20-cv-8225-FLW-LHG (D.N.J.); Laufer v. Chandni Corporation, 20-cv-2218-JJH
(N.D. Ohio); Laufer v. Tribhuvan Real Estate LP, 20-cv-1188-MRH (W.D. Pa.); Laufer v. AAM Hospitality Corp.,
20-cv-1010-DSC (W.D. Pa.); Laufer v. Krishna Real Estate 4 LLC, 20-cv-745-wmc (W.D. Wis.); Laufer v. Geissler
LLC, 20-cv-985-wmc (W.D. Wis.).


                                                      9
